Motion Granted; Petition for Writ of Mandamus                    Dismissed    and
Memorandum Opinion filed November 2, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00021-CV



    IN RE JLG INDUSTRIES, INC., OSHKOSH CORPORATION, AND
                 SUNBELT RENTALS, INC., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             412th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 94538-CV

                        MEMORANDUM OPINION

      On January 11, 2021, relators JLG Industries, Inc., Oshkosh Corporation,
and Sunbelt Rentals, Inc., filed a petition for writ of mandamus in this Court. See
Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. On October 19, 2021,
relators filed a motion to dismiss their petition. See Tex. R. App. P. 42.1. The
motion is unopposed. Accordingly, we grant relators’ motion to dismiss.
      We dismiss relators’ petition for writ of mandamus.




                                      PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Poissant.




                                         2